NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0141n.06
                           Filed: February 24, 2005

                                        Case No. 03-4071

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 TUYET NGUYEN,                                       )
                                                     )
        Plaintiff-Appellant,                         )
                                                     )       ON APPEAL FROM THE
                v.                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE SOUTHERN
 THE NATIONWIDE INSURANCE                            )       DISTRICT OF OHIO
 COMPANIES AND AFFILIATES                            )
 EMPLOYEE HEALTH CARE PLAN,                          )
                                                     )
        Defendant-Appellee.                          )
                                                     )
 _______________________________________             )

BEFORE: SILER, BATCHELDER and ROGERS, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Appellant Tuyet Nguyen appeals from the

district court’s entry of judgment on the administrative record denying reinstatement of her long-

term disability benefits under the Employee Retirement Income Security Act of 1974 (“ERISA”),

29 U.S.C. § 1132. After carefully reviewing the record, the applicable law, the parties’ briefs and

counsels’ arguments, we are convinced that the district court did not err in its conclusions. We do

note that the district court applied the “treating physician rule” in this ERISA case pursuant our

decision in Darland v. Fortis Benefits Ins. Co., 317 F.3d 516 (6th Cir. 2003), which has since been

overruled by the Supreme Court in Black & Decker Disability Plan v. Nord, 538 U.S. 822 (2003)

(“treating physician rule” inapplicable in the ERISA context). But even using that rule, which

worked to Nguyen’s advantage because it favored the opinion of the claimant’s treating physician
in an ERISA case, the district court found substantial evidence to contradict the opinion of Nguyen’s

treating physician. Because the issuance of a full opinion would serve no jurisprudential purpose

and would be duplicative, we AFFIRM the order denying benefits on the basis of the district court’s

well-reasoned opinion.




                                                 2